Per Curiam.
The judgment in this case cannot stand, for want of findings of fact to support it. The action was for the conversion of a quantity of merchandise. There is no finding of the title of the property, nor of the right of possession in the plaintiffs, nor of any wrongful taking or withholding of the same by the defendant. There is some recital of evidence in the form of conversations between the parties, and some narrative of collateral circumstances in the case, but no finding upon any issuable fact except that of demand and refusal. The conclusion of law that the defendant converted the property to his own use is not supported by the findings of fact. Por this reason, without considering the merits of the action, the judgment must be reversed, and a new trial granted. Judgment reversed, and a new trial granted before another referee, with costs of the appeal to abide the event.